DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seki et al. (# US 2017/0137648) in view of Miyajima (# US 2013/0066006).
Seki et al. discloses: 
1. A white ink ([0044]) comprising 

a polycarbonate urethane resin (see Abstract; [0018]; [0101]), and 
water ([0112]).
2. The white ink according to claim 1, wherein the white ink further comprises a water-soluble organic solvent ([0102]).
3. The white ink according to claim 1, wherein the white ink further comprises a surfactant (nonionic surfactant; [0105];[0111]).
4. The white ink according to claim 3, wherein the surfactant is at least one selected from the group consisting of an acetylene glycol ([0105]) and a polyalkylene glycol ([0102]).
5. The white ink according to claim 1, wherein a total content of the polycarbonate urethane resin and the polyether urethane resin is 10 to 20% by mass (1 to 20%; [0109]).
6. An ink set, comprising the white ink according to claim 1 and at least one type of color ink ([0044]-[0048]), wherein the color ink is an aqueous ink comprising a coloring agent other than the white pigment, and a difference in surface tension at 25° C. between the white ink and the color ink is ±0 to 3 mN/m ([0126]; see claim 7).
7. A recording method, wherein recording is performed by adhering the white ink according to claim 1 to a recording material ([0128]).
8. The recording method according to claim 7, wherein recording is performed by discharging the white ink using an ink jet printer and adhering the white ink to the recording material ([0128]-[0145]).

10. The recording method according to claim 9, wherein recording is performed by discharging each ink included in the ink set using an ink jet printer and adhering the ink to the recording material ([0141]-[0142]).
11. The recording method according to claim 7, wherein the recording material is a fiber selected from the group consisting of polyester fibers, cellulose fibers, polyamide fibers, and natural fibers, blended fibers containing these fibers, and fabrics containing these fibers ([0130]).
12. A fiber to which the white ink according to claim 1 is adhered ([0140]-0143]).
13. A fiber to which both the white ink and the at least one type of color ink included in the ink set according to claim 6 are adhered ([0140]-[0143]).
Seki et al. explicitly did not discloses: 
1. The white ink comprises a polyether urethane resin.
Miyajima teaches to have the rub fastness and color fastness printed image, the white ink comprises a polyether urethane resin ([0035]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the white ink composition of Seki et al. by the aforementioned teaching of Miyajima et al. in order to have the rub fastness and color fastness printed image. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
(1) Kido et al. (# US 2016/0102220) discloses the inkjet ink set includes a first ink including a resin A and an organic solvent A; and a second ink including a resin B and an organic solvent which is the same as or different from the organic solvent A. The minimum film forming temperature (MFT) of the resin A is lower than that of the resin B (see Abstract).
(2) Shiono (# US 2012/0188305) discloses an ink jet recording method according to this invention includes an ejection process of ejecting liquid droplets of a white ink composition to a swelling type target recording medium, in which the white ink composition contains a fluorene resin, a styrene acrylic resin, titanium dioxide particles, and water, the fluorene resin is contained in a proportion of 1% by mass or more and 16% by mass or lower based on the total mass of the white ink composition, the target recording medium has a resin layer containing a hydrophilic resin, and the liquid droplets of the white ink composition are ejected to the resin layer in the ejection process (see Abstract).
(3) Sakaguchi et al. (# US 2017/0121543) discloses an ink including: an organic solvent; water; a coloring material; a wax; and resin particles, wherein the resin particles include acrylic resin particles and urethane resin particles, and wherein a ratio by mass (urethane resin particles/acrylic resin particles) of a proportion (percent by mass) of the urethane resin particles to a proportion (percent by mass) of the acrylic resin particles is 0.1 or greater but 0.7 or less (see Abstract).

(5) Kido et al. (# US 2018/0320011) discloses an ink including water, organic solvents, a color material, and resin particles, wherein the ink is used in a printing method including applying the ink onto a substrate including a resin to print, and the organic solvents include a compound, a diol compound including 3 or 4 carbon atoms, and 2-ethylhexyl alcohol (see Abstract).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANISH S SHAH whose telephone number is (571)272-2152. The examiner can normally be reached 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MANISH S. SHAH
Primary Examiner
Art Unit 2853



/Manish S Shah/           Primary Examiner, Art Unit 2853